Title: From Alexander Hamilton to Richard Hunewell, 26 February 1800
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York Feby. 26. 1800
          
          Since Captain Jordan has received an appointment it will be needless to enquire his Character of Mr Thatcher. both he and Lieutt. Soper must be have with enjoy the privileges of their stations untill they shall behave in such a manner as may justify some public notice of their conduct unless you may think it expedient, should the relative rank of your officers not have been finally made known, to place them lower in the list.
          With true consideration &—
          Colonel Hunewell
        